DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted November 17, 2020, has been received and considered by the Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15 of U.S. Patent No. 10,923,760 (hereinafter “Ho et al.”).:
Regarding claim 1, Ho et al. teaches an electrode assembly for a lithium-ion battery, comprising at least one anode, at least one cathode and at least one separator interposed between the at least one anode and the at least one cathode, wherein the at least one anode comprises an anode current collector and an anode electrode layer comprising an anode material and a binder material, and the at least one cathode comprises a cathode current collector and a cathode electrode layer comprising a cathode material and a binder material (claim 1);
wherein each of the cathode and anode electrode layers independently has a void volume between 10% and 35%, based on the total volume of the electrode layer (claim 1);
wherein the amount of each of the binder materials is independently at least 3% by weight, based on the total weight of the electrode layer (claim 1);
wherein the at least one separator is made of polymeric fibers selected from the group consisting of polyamide, polycarbonate, polyimide, polyetherether ketone, polysulfones, polyphenylene oxide, polyphenylene sulfide, polyacrylonitrile, polyvinyl pyrrolidone, polyester, polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalene, polybutylene naphthalate, and combinations thereof (claim 1);
wherein the cathode electrode layer and the anode electrode layer each further comprises only one conductive agent independently selected from the group consisting of carbon, carbon black, graphite, expanded graphite, graphene, graphene nanoplatelets, carbon fibers, carbon nano-fibers, graphitized carbon flake, carbon tubes, carbon nanotubes, activated carbon and mesoporous carbon (claim 1);
3 to 6.5 g/cm3 (claim 1); and
wherein each of the binder materials is independently selected from the group consisting of styrene-butadiene rubber, acrylated styrene-butadiene rubber, acrylonitrile copolymer, acrylonitrile-butadiene rubber, nitrile butadiene rubber, acrylonitrile-styrene- butadiene copolymer, acryl rubber, butyl rubber, fluorine rubber, polytetrafluoroethylene, polyethylene, polypropylene, ethylene/propylene copolymers, polybutadiene, polyethylene oxide, chlorosulfonated polyethylene, polyvinylpyrrolidone, polyvinylpyridine, polyvinyl alcohol, polyvinyl acetate, polyepichlorohydrin, polyphosphazene, polyacrylonitrile, polystyrene, latex, acrylic resins, phenolic resins, epoxy resins, carboxymethyl] cellulose, hydroxypropyl cellulose, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylcellulose, cyanoethylsucrose, polyester, polyamide, polyether, polyimide, polycarboxylate, polycarboxylic acid, polyacrylic acid, polyacrylate, polymethacrylic acid, polymethacrylate, polyacrylamide, polyurethane, fluorinated polymer, chlorinated polymer, a salt of alginic acid, polyvinylidene fluoride, poly(vinylidene fluoride)- hexafluoropropene, and combinations thereof (claim 1).
Regarding claim 2, Ho et al. teaches an electrode assembly wherein the density of each of the cathode and anode electrode layers is independently from 1.0 g/cm3 to 3.0 g/cm3 (claim 2).
Regarding claim 3
Regarding claim 4, Ho et al. teaches an electrode assembly wherein the thickness of each of the cathode and anode electrode layers is independently from 1.0 µm to 25 µm (claim 4).
Regarding claim 5, Ho et al. teaches an electrode assembly wherein the thickness of the separator is from about 1.0 µm to about 40 µm (claim 5).
Regarding claim 6, Ho et al. teaches an electrode assembly wherein the thickness of the separator is from about 1.0 µm to about 25 µm (claim 6).
Regarding claim 7, Ho et al. teaches an electrode assembly wherein each of the binder materials in the cathode and anode electrode layers is independently present in an amount from 3% to 10% by weight, based on the total weight of the electrode layer (claim 7).
Regarding claim 8, Ho et al. teaches an electrode assembly wherein the cathode material is selected from the group consisting of LiCoO2, LiNiO2, LiNixMnyO2, Li1+zNixMnyCo1-x-yO2, LiNixCoyAlzO2, LiV2O5, LiTiS2, LiMoS2, LiMnO2, LiCrO2, LiMn2O4, LiFeO2, LiFePO4, and combinations thereof, wherein each x is independently from 0.3 to 0.8; each y is independently from 0.1 to 0.45; and each z is independently from 0 to 0.2 (claim 8).
Regarding claim 9, Ho et al. teaches an electrode assembly wherein each of the conductive agents in the cathode and anode electrode layers is independently present in an amount from 2% to 10% by weight, based on the total weight of the electrode layer (claim 9).
Regarding claim 10, Ho et al. teaches an electrode assembly wherein the anode material is selected from the group consisting of natural graphite particulate, 4Ti5O12 particulate, Si particulate, Si-C composite particulate, and combinations thereof (claim 10). 
Regarding claim 11, Ho et al. teaches an electrode assembly wherein each of the current collectors of the at least one cathode and anode is independently stainless steel, titanium, nickel, aluminum, copper, or electrically-conductive resin (claim 11).
Regarding claim 12, Ho et al. teaches an electrode assembly wherein the current collector of the at least one cathode is an aluminum film, and wherein the current collector of the at least one anode is a copper film (claim 12).
Regarding claim 19, Ho et al. teaches a lithium-ion battery comprising the electrode assembly of claim 1 (claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724